Exhibit 32(a), Form 10-Q Kansas City Life Insurance Company KANSAS CITY LIFE INSURANCE COMPANY SECTION 1350 CERTIFICATION First Quarter 2010 The undersigned certify that the registrant’s Form 10-K report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)) and that information contained in the report fairly represents, in all material respects, the financial condition and results of operations of the registrant. /s/ R. Philip Bixby R. Philip Bixby President, Chief Executive Officer, and Chairman of the Board /s/ Tracy W. Knapp Tracy W. Knapp Senior Vice President, Finance Date: April 30, 2010
